People v Cruz (2019 NY Slip Op 00191)





People v Cruz


2019 NY Slip Op 00191


Decided on January 10, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2019

Acosta, P.J., Renwick, Manzanet-Daniels, Webber, Kahn, JJ.


8090 3730/16

[*1]The People of the State of New York, Respondent,
vJennifer Cruz, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Vincent Rivellese of counsel), for respondent.

Judgment, Supreme Court, New York County (Abraham Clott, J.), rendered March 30, 2017, convicting defendant, upon her plea of guilty, of aggravated driving while intoxicated, and sentencing her to five years' probation, unanimously modified, as a matter of discretion in the interest of justice, to the extent
of reducing the sentence to three years' probation, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 10, 2019
CLERK